Title: From John Adams to Timothy Pickering, 21 May 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy May 21st 1799

Your favor of 15th is received. I have no doubt that an offence, committed on board a public ship of war, on the high seas, is committed within the jurisdiction of the nation, to whom the ship belongs. How far the president of the US. would be justifiable in directing the judge, to deliver up the offender, is not clear. I have no objection to advice and request him to do it.
I am quite of your opinion of the prudence of witholding from the public Mr. Henry’s letter & not insisting on Gov. Davies formal acceptance at present, for the reason you adduce. I think however we ought to be informed that he will accept, when his acceptance shall become indispensible.
I have the honor to be Sir your most obedient
